NOBLE, J.,
Dissenting:
While I find no fault with the majority’s legal analysis, I do disagree with its application of that law to the facts of this case.
The facts of this case outline a common situation that all practicing attorneys are familiar with, where due to a scheduling conflict, illness, or any other reasonable purpose, retained counsel finds him or herself unable to attend a scheduled court hearing. This is especially true for solo practitioners and very small law firms. It has always been common practice that the responsible thing to do is to reschedule if *119possible but, barring that option, to have a fellow member of the bar cover the court appearance in your stead.
Here, Attorney Poindexter did just that. He had been retained to represent a defendant in a criminal matter. Unable to make the scheduled arraignment, he obtained the services of a fellow attorney to stand in with the defendant at the arraignment hearing. Unless a defendant is entering a plea at arraignment or there is some other complication, this is usually a brief, perfunctory hearing: the attorney announces a plea of not guilty for his client, and the case may then be set for a future hearing or a trial date. This is usually all the legal representation required for that day. The case is covered, the trial court is not delayed, and the client has not been adversely affected in any way. Indeed, this honorable process is a necessary function in areas where there may be few attorneys.
But, in this case, the trial court insisted that if the stand-in attorney covered the arraignment, he would be listed as the attorney of record. Since he was not retained counsel, the attorney did not wish to be “of record,” which would require a substitution of counsel hearing and order when Poindexter returned, and the trial court passed the arraignment for about a month. The date assigned, January 12, 2010, was solely at the court’s convenience.
Poindexter had applied for and been granted a scholarship to attend a professional conference on that date. He initially believed that the arraignment was to be at 9:00 a.m., and could make the arraignment before having to leave for the conference, but it was actually scheduled for 1:00 p.m. in accordance with the local rules of that court. The docket entry for the arraignment did not state a time.
Poindexter proceeded to file a Notice of Entry of Appearance as the client’s attorney, which he filed on December 28, 2009. He then contacted the Commonwealth’s Attorney’s office about rescheduling the arraignment due to his scheduling conflict, and the Commonwealth’s Attorney agreed to reschedule. Poindexter prepared an Agreed Order to that effect, which he tendered to the trial court. The court rejected the order, and wrote on the rejected order: “This case has been continued on one previous occasion. The Defendant and counsel shall be present on January 12, 2010 at 1:00 p.m.” This was entered into the record, and mailed to Poindexter.
At that point, given his scheduling conflict which he could not resolve, Poindexter decided to withdraw from representation of the defendant. He met with the defendant, told him he could not represent him, and advised the defendant to get new counsel. When the defendant came in to pick up his file from Poindexter’s office, he told the office legal assistant that he had a new attorney, Theodore Lavit. Poindexter then filed a Notice of Non-representation, identified the attorney who would take over the case, and revoked his bond assignment by filing a revocation notice. This was filed in the record on January 11, 2012, the day before the arraignment.
Unfortunately, when the defendant appeared for arraignment, no attorney came with him. He claimed that Poindexter had called him the day before and told him he would have to find another attorney. Despite Poindexter’s notice of withdrawal in the record, the trial court said that he was still the attorney of record because the court had declined to sign the Agreed Order allowing a continuance, and had ordered Poindexter to be present. He continued the arraignment again, and issued a summons for Poindexter to appear the next week to show cause why he should not be held in contempt.
*120At the hearing, Poindexter, who was represented by counsel, admitted that he was aware of the scheduling problem, and stated that he had done everything he could in good faith to cease his representation and to inform the court, and that he was not acting willfully disobedient or intentionally disrespectful. The trial court specifically found, however, that Poindex-ter did not tell the court of his conflict, had contacted the Commonwealth’s Attorney to seek a continuance rather than the court, and then, with knowledge of the court’s order for his appearance, did not appear. The court assessed a $250.00 fine and 96 hours in jail, suspended for two years provided there was no further disobedience of the court’s future orders. Stunned, Poindexter began this appellate process that lands him here, at the state’s highest court.
I simply do not believe that under these facts Poindexter showed willful disobedience toward the trial court nor any kind of disrespect toward the court rising to the level of criminal contempt. There was nothing confrontational, and even though the trial court was being somewhat rigid in demanding that Poindexter and only Poin-dexter could represent the defendant at the arraignment, there is in actuality no legal prohibition that -will not allow another attorney to cover a perfunctory hearing for counsel of record. This is a common practice that makes appearing in multiple courts and otherwise attending to professional commitments possible. The trial court was, in my opinion, unduly restrictive on this initial problem. Had the court simply proceeded with the arraignment and set the next court date, none of this would have occurred.
While it is extremely important to uphold the authority of the courts, even when merely managing their dockets, this type of function cannot be given the same weight as a court’s decision affecting substantive rights of a litigant. To use criminal contempt on what is basically a housekeeping matter should only occur when the court has been treated disrespectfully or the order of the court is threatened. To do otherwise trivializes a criminal contempt finding and simply makes a court appear arbitrary.
Also, respect is a two-way street. Like courts, attorneys have scheduling issues that are difficult, and require sincere attention from the attorney and the court. I do not know whether Poindexter has a history of missing court appearances. But the record before us does not describe an attorney who took this situation cavalierly. In many jurisdictions, it is customary to approach the Commonwealth’s Attorney to reschedule a hearing rather than the court. Many courts are satisfied with this process because it prevents an actual court hearing to determine if a continuance is appropriate, and the courts recognize that the parties are in the best position to know when a delay is reasonable and the best time to reschedule. Here, the Commonwealth’s Attorney agreed with Poindexter’s request for an additional continuance. Without inquiring from the parties as to why, the trial court arbitrarily denied the Agreed Order and commanded Poindexter’s appearance.
All trial judges can appreciate the pressure to maintain an efficient docket, and the frustrations that occur when that task is met with set-backs. However, the situation here appears to have escalated too quickly to the point of no return for either Poindexter or the trial court. Poindexter had made a professional commitment that was funded by a scholarship and would waste those funds if he did not attend. The trial court committed to a contempt proceeding without sufficient information. But despite this escalation, carefully look*121ing at the requirements of Commonwealth v. Pace, 15 S.W.3d 393, 395 (Ky.App.2000), would enable the trial court to reach a more accurate determination than that Po-indexter was in criminal contempt of court.
This is actually an important case about fair process between members of the bar and the courts. Both have a role to play in the practice and application of the law. The facts of this case simply do not support a finding that Poindexter was willfully disobedient and openly disrespectful of the court. It was an abuse of the trial court’s discretion to so find, and I would reverse.